Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 8/22/22 has been entered. 
Allowable Subject Matter
Claims 1, 2, 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a light-modulating device adapted to be disposed on a solar concentrator comprising a plurality of modulating sectors each including an array of optical microstructures, each of which includes a plurality of elongate light-transmissive layers, which include a topmost layer extending in a first predetermined axis, a bottommost layer extending in a last predetermined axis which turns about a center axis perpendicular to said topmost layer by a predetermined included angle, such that a light beam incident on and passing through said topmost layer in an incident route is modulated to permit the light beam emitting from said bottommost layer to impinge upon a corresponding one of the annular optical elements along an impinging route different from the incident route, and a plurality of in-between layers which are disposed between said topmost and bottommost layers of said each of said optical microstructures, and which are sequentially turned about the center axis by an incremental degree toward the last predetermined axis so as to permit a corresponding one of said optical microstructures to modulate the light beam, wherein the first predetermined axes of said topmost layers of said optical microstructures of said modulating sectors are oriented to be parallel to each other, and    wherein the last predetermined axis of said bottommost layer of each of said optical microstructures of said modulating sectors is oriented in a substantially radial direction directed toward the center of the light-modulating device.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875